IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2018-SA-01259-SCT

LYNN FITCH, ATTORNEY GENERAL OF THE
STATE OF MISSISSIPPI, EX REL., THE STATE
OF MISSISSIPPI AND COMMISSIONER OF
REVENUE HERB FRIERSON AND MISSISSIPPI
DEPARTMENT OF REVENUE

v.

WINE EXPRESS INC., BOTTLE DEALS INC. AND
GOLD MEDAL WINE CLUB


DATE OF JUDGMENT:                         09/04/2018
TRIAL JUDGE:                              HON. JOHN S. GRANT, III
TRIAL COURT ATTORNEYS:                    JAMES A. BOBO
                                          DAVID J. CALDWELL
                                          JOEL W. HOWELL, III
COURT FROM WHICH APPEALED:                RANKIN COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                 OFFICE OF THE ATTORNEY GENERAL
                                          BY: JAMES A. BOBO
                                              KRISSY CASEY NOBILE
                                          DAVID J. CALDWELL
ATTORNEY FOR APPELLEES:                   JOEL W. HOWELL, III
NATURE OF THE CASE:                       CIVIL - TORTS-OTHER THAN PERSONAL
                                          INJURY & PROPERTY DAMAGE
DISPOSITION:                              REVERSED AND REMANDED - 02/27/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       BEAM, JUSTICE, FOR THE COURT:

¶1.    The Mississippi Department of Revenue (MDOR) and the Office of the Attorney

General of the State of Mississippi filed suit against Wine Express, Inc., Gold Medal Wine

Club, and Bottle Deals, Inc., in the Chancery Court of Rankin County, Mississippi. The State
sought injunctive relief, disgorgement, monetary relief, attorneys’ fees, and punitive

damages. Defendants moved for dismissal claiming that Mississippi courts lack personal

jurisdiction over Defendants.       After a hearing on the matter, the trial court granted

Defendants’ motion.

¶2.    The State appeals. We find that the trial court erred by finding that it lacks personal

jurisdiction over the Defendants.

                       FACTS AND PROCEDURAL HISTORY

¶3.    In early 2017, the Alcohol Beverage Control (ABC) Division of the Mississippi

Department of Revenue and the Alcohol and Tobacco Enforcement Division of the

Mississippi Attorney General’s Office investigated the shipment of wine and other alcoholic

beverages into the state. Agents used common online search engines to search the websites

of various Internet wine retailers. The investigation revealed that most Internet retailers

make it “impossible” to place an order for alcoholic beverages once it is disclosed that the

shipment would be to a location in Mississippi. This, however, is not so for the Defendants’

websites. In December 2017, the State sued the Defendants for injunctive relief to enforce

the provisions of the “Local Option Alcoholic Beverage Control Law.” See Miss. Code Ann.

§§ 67-1-1 to -99 (Rev. 2012).

¶4.    Pursuant to this statutory scheme, Mississippi operates under a three-tier system in

which the State acts as the wholesaler for alcoholic beverages, meaning Mississippi directly

controls the distribution and sale of alcoholic beverages. Miss. Code Ann. § 67-1-41 (Rev.

2012). Each manufacturer ships its alcoholic beverages to a centralized warehouse in



                                              2
Gluckstadt, Mississippi, which is owned by the State. From there, the alcohol is held in

bailment by the State until ordered by privately held and permitted retailer package stores.

Miss. Code Ann. § 67-1-51 (Supp. 2019) (issuance of permits). Once ordered, alcohol is

then shipped by the State to individual package stores for resale to consumers who must

purchase the alcohol while on the package store premises. Package store retailers may not

ship or deliver alcohol to consumers. Miss. Code Ann. § 67-1-83(1) (Rev. 2012) (“It shall

also be unlawful for the holder of any package retailer’s permit to sell any alcoholic

beverages except by delivery in person to the purchasers at the place of business of the

permittee.”).

¶5.    Mississippi law further provides as follows:

       It shall be unlawful for any person to manufacture, distill, brew, sell, possess,
       import into this state, export from the state, transport, distribute, warehouse,
       store, solicit, take order for, bottle, rectify, blend, treat, mix or process any
       alcoholic beverage except as authorized in this chapter. However, nothing
       contained herein shall prevent importers, wineries and distillers of alcoholic
       beverages from storing such alcoholic beverages in private bonded warehouses
       located within the State of Mississippi for the ultimate use and benefit of the
       Department of Revenue as provided in § 67-1-41.

Miss. Code Ann. § 67-1-9(1) (Supp. 2019).

       No alcoholic beverage intended for sale or resale shall be imported, shipped
       or brought into this state for delivery to any person other than as provided in
       this chapter, or as otherwise provided by law for native wines.

Miss. Code Ann. § 67-1-41(3) (Rev. 2012).

¶6.    Section 67-1-51, as noted above, sets forth the various permits that must be obtained

from the State in order to engage in the possession, sale, and distribution of alcoholic

beverages to adults. The Defendants do not possess any of the permits required by state law.

                                              3
¶7.    In February 2018, the State filed an amended complaint for injunctive relief,

disgorgement, monetary relief, attorneys’ fees and punitive damages.1 The State alleged that

through the Defendants’ interactive, commercial websites, they sold and directed the

shipment of thousands of bottles of alcohol into Mississippi. The State alleged that the

damages are the unpaid sales taxes and excise taxes due in relation to the taxable illegal

transaction and the unrealized wholesale markup.

¶8.    The Defendants separately filed motions to dismiss based on a lack of personal

jurisdiction under Mississippi Rule of Civil Procedure 12(b)(2), but the grounds for dismissal

in each motion were the same. The Defendants stated that they are incorporated in New

York or California with no physical presence or place of business in Mississippi. Further,

all the purchases made by the buyers were made online. In each transaction, the Defendants

received, processed, finalized, and completed the sales orders in their places of business in

New York or California. And the Defendants contend that alcohol purchases by consumers

in Mississippi were made F.O.B. (Free on Board), and title to the goods passed to the buyers

at the time and place that the goods left the Defendants’ respective premises located outside

the state of Mississippi.2


       1
        The State filed a motion to file a second amended complaint on July 30, 2018; but
that motion was noticed for hearing on the same date that the court concluded it did not have
personal jurisdiction. Therefore, it did not issue a ruling on the motion to amend.
       2
           Gold Medal’s sales contracts provide in pertinent part as follows:

       Title to, and ownership of, all wine passes from seller to buyer in the State of
       California, and buyer takes all responsibility for shipping the wine from
       California to his or her home state. . . . . The buyer is solely responsible for
       the shipment of wine and other goods purchased and for determining the

                                               4
¶9.    The State opposed the motions, arguing that the Defendants are operators of

unlicensed virtual liquor stores in Mississippi. The State argued that the Defendants had

intentionally decided to direct activities in Mississippi and to allow orders to be placed

through their highly interactive websites.

¶10.   Before the trial court ruled on the matter, the parties had conducted jurisdiction-

related discovery. According to the State, the discovery revealed that the Defendants had

sold and directed the shipment of thousands of bottles of alcoholic beverages into the State,

profiting more than $200,000.

¶11.   On August 23, 2018, the trial court held a hearing on the State’s motion to amend and

on the Defendants’ motions for dismissal. The trial court entered an order granting the

Defendants’ motion to dismiss for lack of personal jurisdiction.

¶12.   The trial court reasoned as follows:



       legality and tax/duty consequence of having the wine and other goods shipped
       to the applicable destination.

       Bottle Deal’s sales contracts likewise provide as follows:

       You certify that it is legal to ship alcohol into the state and county of the
       intended recipient and the recipient of this shipment is at least 21 years of age
       and may legally posses alcohol. You acknowledge that title for your purchase
       transfers from our Syosset warehouse in the State of New York. We will then
       arrange for a common carrier shipment on your behalf.

       Wine Express sold its alcoholic beverages subject to similar terms:

       All alcoholic beverages are sold in Westchester, New York and title passes to
       the buyer in New York. We make no representation to the legal rights of
       anyone to ship or import wines into any state outside of New York. The buyer
       is solely responsible for shipment of alcoholic beverage products.

                                              5
          This case is about the Uniform Commercial Code . . . . The [c]ourt finds in
          this particular case that title to all these goods passed outside the state of
          Mississippi. . . . [U]nder these transactions, the buyers took full responsibility
          for the shipment of the alcohol unto themselves from the point of sale in New
          York and California. . . .

          ....

          Now, yes, [the Defendants] probably did it in contravention of Mississippi
          state law, and they’re probably responsible for it, but the buyer is solely
          responsible for the shipment of wine under these contracts.

¶13.      The State appeals from that ruling. The only question before this Court is whether the

trial court’s dismissal of the State’s case for lack of personal jurisdiction over the Defendants

was proper. As will be explained, we find that the trial court erred.

                                     LAW AND ANALYSIS

¶14.      “Jurisdictional issues are reviewed pursuant to a de novo standard of review.” Joshua

Props., LLC v. D1 Sports Holdings, LLC, 130 So. 3d 1089, 1092 (Miss. 2014) (citing

McDaniel v. Ritter, 556 So. 2d 303, 308 (Miss. 1989)). Personal jurisdiction over a

nonresident defendant is determined under a two-part inquiry. Id. (citing Estate of Jones v.

Phillips ex rel. Phillips, 992 So. 2d 1131, 1137 (Miss. 2008)). The first inquiry is whether

Mississippi’s long-arm statute confers personal jurisdiction over the nonresident defendant.

McDaniel, 556 So. 2d at 307 (citing Miss. Code Ann. § 13-3-57 (Supp. 1989)). If so, the

second inquiry is whether personal jurisdiction comports with constitutional due process. Id.

at 308.

          I.     Mississippi’s Long-Arm Statute

¶15.      Mississippi’s long-arm statute provides in pertinent part as follows:



                                                  6
       Any nonresident person, firm, general or limited partnership, or any foreign or
       other corporation not qualified under the Constitution and laws of this state as
       to doing business herein, who shall make a contract with a resident of this state
       to be performed in whole or in part by any party in this state, or who shall
       commit a tort in whole or in part in this state against a resident or nonresident
       of this state, or who shall do any business or perform any character of work or
       service in this state, shall by such act or acts be deemed to be doing business
       in Mississippi and shall thereby be subjected to the jurisdiction of the courts
       of this state.

Miss. Code Ann. § 13-3-57 (Rev. 2019).

¶16.   The statute comprises three types of conduct: the contract component, the tort

component, and the doing-business component. Only one need be met for purposes of the

statute. Sorrells v. R & R Custom Coach Works, Inc., 636 So. 2d 668, 671 (Miss. 1994).

While the State maintains that all three are met in this instance, we limit our discussion to the

doing-business component.

¶17.   The State contends that the Defendants satisfy this component because each

Defendant operated and maintained an interactive commercial website through which

Mississippi consumers could purchase alcohol, calculate shipping costs using Mississippi zip

codes, and create accounts.

¶18.   The Defendants maintain that they do not meet this component because they do not

do business in Mississippi as contemplated by the statute. They have no physical presence

in the state, no business permits, no agents for service of process, and they do not advertise

in Mississippi. The Defendants further contend that the sales transactions did not occur in

Mississippi but were sold at their brick-and-mortar stores in New York and California

through their websites. And the Defendants contend that in each transaction, they sold the



                                               7
alcohol F.O.B.3 and title passed to the buyers at the time and place the goods left the

Defendants’ premises.

¶19.   The Defendants rely on the rulings in Peterson v. Test International, E.C., 904 F.

Supp. 574, 579 (S.D. Miss. 1995), and Roxco, Ltd. v. Harris Specialty Chemicals, Inc., 133

F. Supp. 2d 911, 916-17 (S.D. Miss. 2000), in which the federal district court found that the

defendant’s conduct did not satisfy the “doing business” component when it merely mailed

letters or proposed contracts to Mississippi residents.

¶20.   We find that the circumstances in those cases are distinguishable from the

circumstances here. See McDaniel, 556 So. 2d at 308 (“Determinations of whether a

defendant is ‘doing business’ within the state proceeds on an ad hoc basis.” (citing Miss Cal

204, Ltd. v. Upchurch, 465 So. 2d 326, 330 (Miss. 1985))).

¶21.   Section 13-3-57 is clear. By its plain terms, the statute applies to any corporation or

person “who shall do any business or perform any character of work or service in this state

. . . .” Miss. Code Ann. § 13-3-57.

¶22.   Each Defendant in this instances operates an interactive, commercial website through

which Mississippi customers can purchase alcoholic beverages. The purchases are made

using the customer’s credit card. Customers receive email confirmation of their orders, as



       3
           F.O.B. means “free on board” and is a term of art defined by the Uniform
Commercial Code. U.C.C. § 2-319(1) (Am. Law Inst. & Unif. Law Comm’n), Westlaw
(database undated Sept. 2017). The UCC provides that “when the term is F.O.B. the place
of shipment, the seller must at that place ship the goods in the manner provided in this article
. . . and bear the expense and risk of putting them into the possession of the carrier[.]”
U.C.C. § 2-319(1)(a) (Am. Law Inst. & Unif. Law Comm’n), Westlaw (database undated
Sept. 2017).

                                               8
well as notifications of special offers. Shipping costs are charged to the customer and are

calculated using the customer’s zip code.

¶23.   According to the record, from December 2014 to January 2018, Gold Medal had

transacted with 225 Mississippi residents approximately 2,556 times, making approximately

$181,821 in sales. From the year 2015 to 2017, Wine Express transacted with 69 Mississippi

residents approximately 189 times, for approximately $39,580 in sales. And from December

2014 to October 2017, Bottle Deals transacted with 46 Mississippi residents approximately

51 times, for approximately $7,229 in sales.

¶24.   While none of the Defendants maintained a physical presence in Mississippi at any

point, they nonetheless conducted business in Mississippi by means of their respective

websites, which gave them a virtual presence in Mississippi. Based on our review of the

record, each Defendant operated a virtual store in Mississippi, and they are subject to

personal jurisdiction in this state under Mississippi’s long-arm statute.

       II.    Due Process

¶25.   Step two in the personal-jurisdiction analysis asks whether adjudicating the claims in

a Mississippi forum is consistent with due process. “The Due Process Clause protects an

individual’s liberty interest in not being subject to the binding judgments of a forum with

which he has established no meaningful ‘contacts, ties or relations.’” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 471-72, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) (quoting Int’l

Shoe Co. v. Washington, 362 U.S. 310, 319 66 S. Ct. 154, 90 L. Ed. 95 (1945)).




                                               9
¶26.   Jurisdiction may be general or specific. “General personal jurisdiction is appropriate

over a nonresident when no nexus exists between the defendant’s activities in the forum state

and the litigation, and the contacts with the state are ‘systematic and continuous.’” D1 Sports

Holdings, LLC, 130 So. 3d at 1094-95 (citing Phillips, 992 So. 2d at 1141). “Specific

personal jurisdiction is exercised over a nonresident when a nexus exists between the

litigation and the activities within the state.” Phillips, 992 So. 2d at 1141.

¶27.   When the plaintiff alleges specific jurisdiction, as the State does here, a three-prong

test must be satisfied:

       (1) whether the defendant has minimum contacts with the forum state, i.e.,
       whether it purposely directed its activities toward the forum state or
       purposefully availed itself of the privileges of conducting activities there; (2)
       whether the plaintiff’s cause of action arises out of or results from the
       defendant’s forum-related contacts; and (3) whether the exercise of personal
       jurisdiction is fair and reasonable.”

Nordness v. Faucheux, 170 So. 3d 454, 464 (Miss. 2015) (quoting McFadin v. Gerber, 587

F.3d 753, 759 (5th Cir. 2009). Generally, “the plaintiff has the burden of demonstrating the

first two prongs[; i]f satisfied, the burden shifts to the [nonresident] to prove that jurisdiction

would be unreasonable.” Miller v. Provident Advert. and Mktg., Inc., 155 So. 3d 181, 191

(Miss. Ct. App. 2014) (citing Brayton Purcell, LLP v. Recordon & Recordon, 606 F.3d

1124, 1128 (9th Cir. 2010), abrogated on other grounds by Axiom Foods, Inc. v. Acerchem

Int’l, Inc., 874 F.3d 1064 (9th Cir. 2017)).

       1.      Minimum contacts

¶28.   Few contacts are required to establish specific jurisdiction. “Even a single purposeful

contact is sufficient to satisfy the due process requirement of ‘minimum contacts’ when the


                                                10
cause of action arises from the contact.” Thompson v. Chrysler Motors Corp., 755 F.2d

1162, 1172 (5th Cir. 1985) (quoting McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223, 78 S.

Ct. 199, 2 L. Ed. 2d 223 (1957)). A nonresident defendant simply must have “‘fair warning’

that a particular activity might subject [him or her] to the jurisdiction of a foreign sovereign.”

Burger King, 471 U.S. at 472 (quoting Shaffer v. Heitner, 433 U.S. 186, 218, 97 S. Ct.

2569, 2587, 53 L. Ed. 2d. 683 (1977)); see also World-Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980) (“defendant’s conduct and

connection with the forum State are such that he should reasonably anticipate being haled

into court there”).

¶29.   The State contends that “minimum contacts” exist because the Defendants benefitted

financially from sales to Mississippi residents. The State maintains that a nonresident

defendant cannot escape jurisdiction by arguing that it does not have employees or an office

in the forum state because “specific jurisdiction may arise without the nonresident

defendant’s ever stepping foot” in the forum state. Am. Cable Corp. v. Trilogy Commc’ns,

Inc., 754 So. 2d 545, 551 (Miss. Ct. App. 2000). Rather, “[i]t is the purposefulness of the

decision that is important and not the physical presence of the defendant in the state.” Id.

¶30.   The Defendants contend, however, that they did not deliberately engage in significant

activities in Mississippi. They argue that they created no continuing obligations between

themselves and Mississippi residents because the contracts were all for one-time sales.

Moreover, the contracts specified that title would pass to the buyers at the time of the sale,

and thus the buyers were solely responsible for any shipment.



                                               11
¶31.   As the State points out, almost anything—including alcohol—can be purchased

online. Courts have applied differing test for evaluating when online activity constitutes

minimum contacts with a forum state: (I) the Zippo sliding-scale test,4 or (ii) the totality-of-

the-circumstances approach.5

¶32.   This Court has not pronounced or adopted a single test.             In Mink v. AAAA

Development, LLC, 190 F.3d 333 (5th Cir. 1999), the United States Court of Appeals for the

Fifth Circuit adopted the test set forth in Zippo Manufacturing Co. v. Zippo Dot Com, Inc.,

952 F. Supp. 1119, 1124 (W.D. Pa. 1997), explaining it as follows:

       The Zippo decision categorized Internet use into a spectrum of three areas. At
       the one end of the spectrum, there are situations where a defendant clearly
       does business over the Internet by entering into contracts with residents of
       other states which “involve the knowing and repeated transmission of
       computer files over the Internet. . . .” Zippo, 952 F. Supp. at 1124. . . . At the
       other end of the spectrum, there are situations where a defendant merely
       establishes a passive website that does nothing more than advertise on the
       Internet. With passive websites, personal jurisdiction is not appropriate. See
       id. (citing Bensusan Restaurant Corp., v. King, 937 F. Supp. 295 (S.D.N.Y.
       1996), aff’d, 126 F.3d 25 (2d Cir. 1997)). In the middle of the spectrum, there
       are situations where a defendant has a website that allows a user to exchange
       information with a host computer. In this middle ground, “the exercise of
       jurisdiction is determined by the level of interactivity and commercial nature
       of the exchange of information that occurs on the Website.” Id. (citing Maritz,
       Inc. v. Cybergold, Inc., 947 F. Supp. 1328 (E.D. Mo. 1996)).

Mink, 190 F.3d at 336.




       4
        Derived by the federal district court in Zippo Manufacturing Co. v. Zippo Dot Com,
Inc., 952 F. Supp. 1119 (W.D. Pa. 1997).
       5
         A third test sometimes used is the Calder effects test, which comes from the pre-
Internet case of Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984).

                                              12
¶33.   In Illinois v. Hemi Group LLC, 622 F.3d 754 (7th Cir. 2010), the United States Court

of Appeals for the Seventh Circuit applied a totality-of-the-circumstances test in holding that

personal jurisdiction in Illinois was proper over a Native American cigarette seller based in

New Mexico. In Hemi Group, Illinois sued an LLC for selling cigarettes to Illinois residents

in violation of state law and federal law. Id. at 756. The federal district court denied the

LLC’s motion to dismiss for lack of personal jurisdiction, finding that the Internet

transactions sufficed to establish jurisdiction in Illinois. Id.

¶34.   Affirming the district court, the Seventh Circuit did not base its decision on Zippo’s

sliding-scale test, stating as follows:

       We reach the same conclusion under Zippo. Zippo’s sliding scale was always
       just short-hand for determining whether a defendant had established sufficient
       minimum contacts with a forum to justify exercising personal jurisdiction over
       him in the forum state. But we think that the traditional due process inquiry
       . . . is not so difficult to apply to cases involving Internet contacts that courts
       need some sort of easier-to-apply categorical test.

Id. at 759.

¶35.   Hemi Group, instead, found that the LLC expressly elected to do business in Illinois

and “stood ready and willing to do business with Illinois residents[,]” and the LLC “in fact,

knowingly did do business with Illinois residents.” Id. at 758.

¶36.   Here, whether under the Zippo sliding-scale test or the totality-of-the-circumstances

test, we find that the minimum-contacts prong of the due process test is met.

¶37.   First, unlike those Internet retailers that make it impossible for Mississippi residents

to place an order for alcoholic beverages on their Internet sites, the Defendants knowingly

allow Mississippi residents to do so in violation of Mississippi law. The Defendants, of

                                               13
course, disagree that this is the case because the sales are made F.O.B. at the Defendants’

respective places of business in California and New York, so title passes from sellers to the

buyers at the moment of delivery to the carrier. Thus, according to the Defendants, the buyer

is responsible for the shipment of alcoholic-beverage products into Mississippi and whatever

illegalities that result, not the seller.

¶38.   We do not see it that way. The Defendants attempt an end run around Mississippi law

and the purposeful-availment due-process requirement by employing F.O.B. terms that

customarily govern the shipper’s costs or loss from destruction or breakage during delivery.6

Were it that simple to defeat jurisdiction, almost no entity that engages in the interstate sale

of goods and products would be amenable to suit outside of that entity’s principle state of

business—regardless of their purposeful contact(s) with the other state.

¶39.   As the State points out, the Fifth Circuit addressed a somewhat similar argument in

Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465 (5th Cir. 2006). Luv held as follows:

       In the interest of promoting that “degree of predictability to the legal system
       that allows potential defendants to structure their primary conduct with some
       minimum assurance as to where that conduct will and will not render them
       liable to suit,” World Wide Volkswagen, 444 U.S. at 297, 100 S. Ct. 559, we
       conclude that a F.O.B. term does not prevent a court from exercising personal
       jurisdiction over a non-resident defendant where other factors, such as the
       quantity and regularity of shipments, suggest that jurisdiction is proper. This
       reasoning is supported by authority that states that the primary purpose of a
       F.O.B. term is to allocate the risk of damage to goods between buyer and
       seller. Accordingly, Insta-Mix purposely availed itself of the benefit of the

       6
       We point out, for example, that Gold Medal’s sales contracts provide, “If a shipment
is damaged in transit we will replace the product at no additional charge.”




                                              14
       Louisiana market for its bottle, thereby establishing “minimum contacts” with
       the forum state.

Id. at 471-72 (footnotes omitted).

¶40.   As we see it, regardless of the F.O.B. contract terms used here by the Defendants in

their sales contracts, the Defendants “stood ready and willing to do business” with

Mississippi residents, and “knowingly did do business” with Mississippi residents. Hemi

Group, 662 F.3d at 758. And they did so frequently. Had the Defendants wanted to avoid

being sued in Mississippi, they simply could have chosen—like the other Internet wine-and-

spirit retailers—not to sell their alcoholic-beverage products to residents in Mississippi. See

Zippo, 952 F. Supp. at 1126-27 (“If Dot Com had not wanted to be amenable to jurisdiction

in Pennsylvania, the solution would have been simple—it could have chosen not to sell its

services to Pennsylvania.”).

¶41.   Accordingly, we find that the Defendants purposefully established sufficient minimum

contacts within Mississippi.

       2.     Whether the State’s cause of action arises out of or relates to the
              Defendant’s forum-related activities.

¶42.   There is no dispute that the State’s claims arise out of and are related to the

Defendants’ activities with Mississippi.

       3.     Whether jurisdiction comports with fair play and substantial
              justice.

¶43.   The Supreme Court has outlined factors to be considered in determining whether

personal jurisdiction will comport with fair play and substantial justice:




                                              15
          A court must consider the burden on the defendant, the interests of the forum
          State, and the plaintiff’s interest in obtaining relief. It must also weigh in its
          determination “the interstate judicial system’s interest in obtaining the most
          efficient resolution of controversies; and the shared interest of the several
          States in furthering fundamental substantive social policies.”

Asahi Metal Indust. Co. v. Superior Court of Cal., Solano Cty., 480 U.S. 102, 113, 107 S.

Ct. 1026, 94 L. Ed. 2d 92 (1987) (quoting World-Wide Volkswagen, 444 U.S. at 292);

Phillips, 992 So. 2d at 1141-42.

¶44.      The Defendants do not argue that they would be burdened by having to defend a

lawsuit in Mississippi. The State, however, argues that Mississippi courts have a strong

interest in providing a forum to resolve disputes involving the state itself. We agree with the

State. E.g., Hemi Group, 622 F.3d at 760. Accordingly, we find that personal jurisdiction

over the Defendants comports with fair play and substantial justice.

                                         CONCLUSION

¶45.      We find that the doing-business component of Mississippi’s long-arm statute is

applicable to the Defendants. We further find that each of the Defendants have established

sufficient minimum contacts with Mississippi and that those contacts relate to the State’s

claims against the Defendants. Personal jurisdiction over each of the Defendants comports

with fair play and substantial justice and does not violate their constitutional due process

rights.

¶46.      Accordingly, we reverse the trial court’s dismissal of State’s case for lack of personal

jurisdiction over the Defendants. We remand the case to the Rankin County Chancery Court

for further proceedings consistent with this opinion.



                                                 16
¶47.   REVERSED AND REMANDED.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., COLEMAN, MAXWELL,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                17